Citation Nr: 0947743	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  06-07 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for chondromalacia of the 
left knee (left knee disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 2000 to November 
2003.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board notes that the Veteran was scheduled to present 
testimony before a traveling Veterans Law Judge (VLJ) in 
October 2009.  However, the Veteran failed to report to the 
hearing.  The Veteran checked in for his hearing, left for 
lunch, and never returned to the RO.  The Veteran's 
representative and RO staff attempted to contact the Veteran.  
The Veteran did not return the calls.  Thus, the Board deems 
the Veteran's request for an appeals hearing withdrawn.  See 
38 C.F.R. § 20.704 (2009).


FINDINGS OF FACT

Competent medical evidence does not indicate that the 
Veteran's left knee condition is related to his military 
service.


CONCLUSION OF LAW

The criteria for establishing service connection for left 
knee condition are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a June 2004 letter.  This letter 
informed the Veteran of the types of evidence not of record 
needed to substantiate his claims and the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Despite the 
inadequate notice provided to the Veteran on these latter two 
elements, however, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, as 
the Board concludes below that the preponderance of the 
evidence is against the Veteran's claims, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, which 
included a private MRI report, and statements of the Veteran 
and his representative have been associated with the record.  
The Veteran was scheduled for a VA medical examination on 
July 8, 2004, but he failed to appear.  As the record does 
not contain further explanation as to why the Veteran failed 
to report to the scheduled examination, the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655(a), 
(b).  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issues 
on appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The current disability requirement for a 
service connection claim is satisfied if the claimant has a 
disability at the time the claim is filed or during the 
pendency of that claim.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).

Analysis

The Veteran's service treatment records show a diagnosis of 
chondromalacia.  Likewise, the June 2002 radiology report 
from Samaritan Medical Center found Grade II/III 
chondromalacia patella.

However, there is no evidence of a current left knee 
disability.  The medical records in evidence predate the 
Veteran's claim.  VA attempted to provide the Veteran with a 
medical examination, but he failed to report and did not 
provide good cause for that failure.  The Veteran has 
provided no medical evidence concerning his left knee 
disability during the relevant time period.  In addition to 
the medical evidence, the Board has also considered the 
Veteran's February 2006 VA Form 9, which appears to imply a 
continuity of knee symptoms.  While the Veteran is competent 
to comment on his symptoms, he is not competent to comment on 
the underlying cause.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(2) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency and credibility).  Thus, 
the preponderance of the evidence is against the finding of a 
current disability.

In order for a claimant to be granted service connection for 
a claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer, 3 Vet. App. 223, 225 (1992) (service 
connection is limited to cases wherein the service incident 
has resulted in a disability, and in the absence of proof of 
a present disability, there can be no valid claim).  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (service 
connection claim must be accompanied by evidence establishing 
the claimant currently has the claimed disability).  In the 
absence of confirmed current diagnosis of a left knee 
disability, meaning medical evidence showing the Veteran has 
the condition alleged, service connection is not warranted.  
As there is no evidence of a current disability, service 
connection must be denied.

The preponderance of the evidence is against the claim of 
entitlement to service connection for a left knee disability.  
The benefit sought on appeal is accordingly denied since 
there is no reasonable doubt to resolve in the Veteran's 
favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for chondromalacia of the 
left knee is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


